      Case: 3:19-cv-01387-JJH Doc #: 14 Filed: 06/01/20 1 of 1. PageID #: 3610




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



Kimberly A. Salinas,                                              Case No. 3:19-cv-1387

                        Plaintiff

        v.                                                        MEMORANDUM OPINION
                                                                      AND ORDER

Commissioner of Social Security,

                        Defendant

        Before me is the Report and Recommendation of Magistrate Judge Kathleen B. Burke filed

on February 27, 2020. (Doc. No. 13). Under the relevant statute:

        Within [fourteen (14)] days after being served a copy of these proposed Findings and
        Recommendation, any party who wishes to object must file and serve written
        objections or further appeal is waived.

United States v. Campbell, 261 F.3d 628, 631-32 (6th Cir. 2001) (citation omitted); see also 28 U.S.C. §

636(b)(1) (effective Dec. 1, 2009); Fed. R. Civ. P. 72(b)(2). In this case, the fourteen-day period has

elapsed, and no objections have been filed.

        Following review of Judge Burke’s Report and Recommendation, I adopt it in its entirety as

the Order of the Court. Because Plaintiff has failed to prosecute this action, it is hereby dismissed

without prejudice.

        So Ordered.

                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge
